Crew III, J.
Appeal from a determination of the County Court of Broome County (Smith, J.) which classified defendant as a risk level III sex offender pursuant to the Sex Offender Registration Act.
Upon his plea of guilty to the reduced charge of attempted sodomy in the second degree, defendant was sentenced as a second felony offender to an indeterminate prison term of IV2 to 3 years. Thereafter, upon his pending release from custody, defendant was notified that County Court would be conducting a risk level determination hearing pursuant to the Sex Offender Registration Act (Correction Law art 6-C). At the hearing, defendant’s request for an adjournment was denied and, after considering the relevant documentary evidence, the court classified defendant as a risk level III sex offender. Claiming that the denial of his adjournment request deprived him of due process, defendant appeals from the risk level determination. Inasmuch as no appeal lies from a risk level determination rendered prior to January 1, 2000 (see, People v Kearns, 95 NY2d 816, 818; People v Stevens, 91 NY2d 270, 277-278), this appeal must be dismissed.
Mercure, J. P., Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the appeal is dismissed.